El Juez Asociado Se. Hutchison,
emitió la opinión del tribunal.
El alegato del apelante sólo contiene un motivo de error, a saber: que los hechos imputados en la acusación no cons-tituyen un delito público.
En el cuerpo de la acusación se hace constar lo siguiente:
“El fiscal formula acusación contra Pablo Pillot por un delito de infracción al artículo 47 del Código Penal, en relación con el artículo 359 del mismo código (misdemeanor), cometido como sigue: El citado Pablo Pillot, allá por el día 23 de diciembre de 1917, y en Guayama, que forma parte del distrito judicial del mismo nom-bre, en ocasión de celebrarse un mitin para preparar la huelga de *558braceros, allí y entonces, ilegal, voluntaria y maliciosamente, acon-sejó e incitó a las personas allí reunidas que cometieran el delito de motín atacando juntas sin autoridad de ley, a los centralistas y policías, empleando fuerza y violencia, expresándose en la forma siguiente: ‘ Oamaradas, la próxima huelga hemos de ganarla de cual-quier modo j si hay que recurrir a la dinamita, se hará; si hay que volar puentes, se volarán; no quedará piedra que haya que remover, que no se haga; este año no sucederá lo que el año pasado. Los ciudadanos estarán preparados para defenderse de los atropellos de la policía; tienen perfecto derecho a situarse en cualquier sitio en el período de la huelga, y no deben permitir que ningún policía inso-lente se lo impida; así tampoco deben permitir que los registren, y si no son atropellados que se defiendan personalmente. Las huelgas en Puerto Rico no se ganan seguida porque a los huelguistas no les da la gana, porque si ellos recurren a lo que deben y dan fuego en Sebastopol y en Petrogrado y en otras partes, cuando el burgués despierte a media noche, por haber sido avisado por uno de sus ali-cates, se volverá loco de desesperación y la huelga será ganada. La huelga empezará el 15 de febrero, pero puede que sea antes, pues no conviene que el burgués se dé cuenta cuando sea, para que no pueda prepararse. ‘Y tú pueblo, búscate un pedazo de acero, fórjate un .cañón y guárdalo en tu casa, para atacar en la próxima huelga^ si los centralistas no acceden a las peticiones que se les hagan.’ ”
La contención del apelante no es materia nueva ante esta corte y nada hemos encontrado en el argumento desarrollado en el alegato para justificarnos en desautorizar la doctrina que sostuvimos en el caso de El Pueblo v. Dessús, 12 D. P. R. 343.
Es de confirmarse la sentencia recurrida.

Confirmada la sentencia recurrida.

Jueces concurrentes: Sres. Asociados del Toro y Aldrey.
Los Jueces Sres. Presidente Hernández y Asociado Wolf disintieron.